Citation Nr: 1440879	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-13 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connections for a low back disability, to include degenerative disk disease and degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel







INTRODUCTION

The Veteran had active service from September 1977 to August 1981. 

This matter is on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This case was most recently Remanded by the Board in September 2013 for further evidentiary development.

In April 2014, the Veteran signed an Expedited Processing Waiver of the 30-Day Waiting period and indicated that he waived agency of original jurisdiction (AOJ) consideration of any future evidence he wished to submit at a later time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A chronic low back disability, currently diagnosed as degenerative disk disease and degenerative joint disease of the lumbar spine, was not shown in service or for several years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's low back disability was caused or aggravated by his active service.


CONCLUSION OF LAW

The criteria for service connection for low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2009 of the criteria for establishing service connection for a low back disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service, private, and VA treatment records.  In this regard, it is noted that this appeal was remanded by the Board in September 2013 for further development.  The Board instructed the RO to obtain any additional private treatment records after obtaining the necessary releases from the Veteran.  After obtaining the updated private treatment records, the RO scheduled the Veteran for an additional VA spine examination.  Accordingly, the Board is satisfied there was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran underwent VA spine examinations in January 2011 and January 2014.  The resulting reports have been associated with the claims file.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners considered all of the pertinent evidence of record and provided a complete rationale for any conclusions rendered, relying on and citing to the records reviewed and pertinent medical literature.

Also of record and considered in connection with the appeal are various statements submitted by the Veteran, "buddy" statements, and statements made by his representative, on his behalf.  No outstanding evidence has been identified that has not otherwise been obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis (or degenerative joint disease), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis 

The Veteran contends that he has low back disability that is related to his service.

During the VA examination in January 2011, the Veteran was diagnosed with lumbar spine degenerative disk disease and degenerative joint disease based on x-rays of his lumbar spine.  Thus, Shedden element number one (1), evidence of a current disability, has been met.
   
The Veteran's service treatment records show treatment in October 1979 for a lumbosacral strain.  His August 1981 separation examination also noted that he had "recurrent back pain since 1979, treatment sought, treated with physical therapy."  Accordingly, the requirements for Shedden element two (2) have been met. 

Turning to the crucial element (3) of Shedden, the Board finds that the preponderance of evidence is against the finding that the Veteran's current low back disability, including degenerative disk disease and degenerative joint disease, is connected to active service.

Although the Veteran complained of chronic back pain on his separation examination, his spine was noted to be "normal" upon examination.  Post-service, the first evidence of treatment for a back disability is dated in April 1995 when he reported back pain after a lifting injury the previous day.  In April 2001, a radiology report indicates that Veteran had a "mild arthritic change noted in the facet joints at L4 and L5" but there was no evidence of degenerative disk disease.   An x-ray from February 2012 showed the Veteran had degenerative disk disease.   

The Veteran submitted multiple lay statements beginning in June 2009 from family members and coworkers referencing his back pain and how it has limited him in physical activity.

During the VA examination in January 2011, the Veteran stated that he has had chronic back pain since a lifting injury in service.  The Veteran reported that he was employed as a United States Postal Service letter carrier, beginning in 1982.  The examiner diagnosed the Veteran with lumbar spine degenerative disk disease and degenerative joint disease based on x-rays from that day.  The examiner went on to state that the Veteran's back strain in the military is less likely than not related to the degenerative changes noted on current x-rays.  The rationale was that the degenerative changes were more likely related to the process of aging, an increase in the Veteran's BMI, and genetic factors.  The examiner noted that while the Veteran stated he had chronic pain since 1982 without injury, there was no evidence of treatment until April 1995 when he stated he felt pain "after lifting something."  Also, the Veteran's BMI was "normal" while in service but was "considerably elevated" during the examination.  The examiner further indicated that the Veteran's back strain from service "resolved while in the military and is as less likely than not to have aggravated his degenerative changes."  

During a VA examination in January 2014, the examiner noted the Veteran's report of recurrent back pain since 1979.  Based on relevant medical literature, the examiner opined that "the condition claim was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The rationale was that the lumbar strain from service appeared to have resolved based on a normal spine examination at separation.  The Veteran "then went on to a vigorous and active career as a mail carrier for the USPS."  When he did seek treatment for low back pain, he presented with pain consistent with acute injuries.  The examiner stated that by 2001 when he was noted to have the beginnings of degenerative disease in the spine, he was in his mid-40's and it was a "natural consequence of aging."    

The Board finds that this claim must be denied.  While the Veteran had complaints of, and was treated for, low back symptomatology during service, no chronic low back disability was shown in service.  There is likewise no competent evidence diagnosing DJD within a year of service discharge.  Indeed, the first time the Veteran was treated for back pain was in 1995, over 10 years after service.  A diagnosis of degenerative changes to the lumbar spine was not made until 2001, 20 years after service.  The lack of evidence of a chronic low back disability in-service or within a year service discharge is evidence against a finding for service connection on the theories of direct onset (38 C.F.R. § 3.303(a)) or a presumption of service connection (38 C.F.R. § 3.307, 3.309). 

Further, as no physician has ever related the Veteran's in-service low back symptomatology to his current low back disability, there is no basis to establish service connection based on continuity of symptomatology (38 C.F.R. § 3.303(b)).  The reported history of low back symptomatology is also deemed questionable.  A review of the private treatment records associated with the file document the Veteran experiencing back pain following injuries in 1995 and 2013.  None of the records make reference to back symptoms reaching back to the late 1970s or earlier 1980s.  The Veteran's failure to mention his back injury and/or a history of back pain since service while seeking care for his back problems weighs against his more recent assertion.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See also, AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

More importantly, the only competent opinions of record consist of the January 2011 and January 2014 VA examiner's opinions that the Veteran's degenerative changes of the lumbar spine were less likely as not caused by the Veteran's back injury in service.  Both opinions are supported by well-reasoned rationales.  The January 2011 opinion considered the Veteran's weight-gain and age and the January 2014 examiner considered the post-service employment as contributing factors.  There are no conflicting medical opinion.  Notably, the post-service medical evidence shows that the Veteran complained of specific injuries when seeking treatment for back pain, including a lifting incident in 1995 and a back injury relating to mowing the lawn in 2013.  None of the providers that treated the Veteran related the Veteran's low back disability to his service.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic symptoms of arthritis or degenerative joint disease, since service or that any current low back problem is related to his active military service.

The only evidence linking the Veteran's current back disability to service is statements made by the Veteran.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of a low back disability and whether any current low back disabilities are etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic disorders are not the types of conditions/diseases that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows X-ray examinations and diagnostic findings are needed to properly assess and diagnose orthopedic disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as low back pain, there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  Similarly, those lay statements submitted on the Veteran's behalf are not found to be probative evidence of a nexus, as it has not been shown that the individuals providing them have the adequate training and knowledge to provide an opinion on etiology of an orthopedic condition.  Accordingly, the Veteran's claim fails on Shedden element three (3), the nexus requirement.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for a low back disability is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


